DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 4, 6-9, and 21-34 are pending. Claims 23-34 have been withdrawn. Claims 10-19 were canceled. Claims 1-2, 4, 6-9, and 21 have been amended. Claims 22-34 are new.
Election/Restrictions
Newly submitted claims 23-34 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 23 requires slanted rollers. Original claim 1 did not. Accordingly, original claim 1 could be practiced without performing the steps of present claim 23 by having rollers in a rerounder system that are parallel or perpendicular to other rollers. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-34 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Interpretation
The Claims contain limitations which are directed to intended uses or capabilities of the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) for further details. 
The claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
Allowable Subject Matter
Claims 1-2, 4, 6-9, and 21-22 allowed.
Claim 1 recites “A pipe deployment system, comprising: a pipe deployment vehicle, wherein the pipe deployment vehicle comprises a vehicle frame; a coil of pipe configured to be loaded on the vehicle frame of the pipe deployment vehicle; and a rerounder system coupled to the vehicle frame of the pipe deployment vehicle, wherein the rerounder system is configured to transition between a closed position and an open position that enables the pipe to be raised into the rerounder system and comprises: a set of vertical rollers configured to compress an outer surface of the pipe as the pipe is uncoiled from the coil of pipe to facilitate changing a cross-sectional shape of the pipe while the rerounder system is in the closed position; a horizontal  roller positioned upstream of the set of vertical rollers, wherein the rerounder system is configured to cause the pipe to pass under the horizontal roller to facilitate guiding the pipe into a gap between the set of vertical rollers; and a set of slanted rollers positioned between the set of vertical rollers and the horizontal roller, wherein each roller in the set of slanted rollers is slanted relative to the set of vertical rollers and the horizontal roller 
While roller 54 of Null (US 6,419,424) is horizontal, rollers 76, 82 of Null are also horizontal, not vertical. Accordingly, modifying rollers 60, 62 would not remedy each and every deficiency of Null. Bright (US 5,676,009) teaches a horizontal first roller and a set of two vertical rollers downstream. However, neither Finch (US 2017/0328494) nor any of the other available prior art provides an adequate rationale to modify the structure of the two intermediate rollers such that the deficiencies of Bright would be remedied.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Response to Arguments
Applicant’s arguments, filed October 27, 2021, with respect to the outstanding rejections have been fully considered and are persuasive.  The previous rejections have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                       

/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726